Name: Council Decision of 9 June 2011 on the approval, on behalf of the European Union, of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance
 Type: Decision
 Subject Matter: international affairs;  family;  European construction;  European Union law;  justice
 Date Published: 2011-07-22

 22.7.2011 EN Official Journal of the European Union L 192/39 COUNCIL DECISION of 9 June 2011 on the approval, on behalf of the European Union, of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (2011/432/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 81(3), in conjunction with point (b) of the second subparagraph of Article 218(6) and the first sentence of the second subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Union is working towards the establishment of a common judicial area based on the principle of mutual recognition of decisions. (2) The Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) constitutes a good basis for a worldwide system of administrative cooperation and for recognition and enforcement of maintenance decisions and maintenance arrangements, providing for free legal assistance in virtually all child support cases and for a streamlined procedure for recognition and enforcement. (3) Article 59 of the Convention allows Regional Economic Integration Organisations such as the Union to sign, accept, approve or accede to the Convention. (4) Matters governed by the Convention are also dealt with in Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (2). As agreed when Council Decision 2011/220/EU (3) on the signing of the Convention was adopted, the Union should approve the Convention alone and exercise its competence over all the matters governed by it. Consequently, the Member States should be bound by the Convention by virtue of its approval by the Union. (5) When approving the Convention, the Union should therefore make the declaration of competence pursuant to Article 59(3) of the Convention. (6) Moreover, the Union should, when approving the Convention, make all the appropriate reservations and declarations allowed under Articles 62 and 63 respectively of the Convention that it deems necessary. (7) In this respect, the Union should declare, pursuant to Article 2(3) of the Convention, that it will extend the application of Chapters II and III of the Convention to spousal support. It should at the same time make a unilateral declaration in which it undertakes to examine, at a later stage, the possibility of further extending the scope of application. (8) The Union should make the reservation provided for in Article 44(3) of the Convention concerning the languages accepted in communications between Central Authorities. Member States that wish the Union to make that reservation with regard to them should notify the Commission thereof in advance, indicating the content of the reservation to be made. (9) The Union should make the declarations provided for in point (g) of Article 11(1) and Article 44(1) and (2) of the Convention. Member States that wish the Union to make such declarations with regard to them should notify the Commission thereof in advance, indicating the content of the declarations to be made. (10) A Member State that subsequently needs to withdraw the reservation regarding it set out in Annex II or to modify or withdraw the declaration regarding it set out in Annex III or to add a declaration regarding it in Annex III should inform the Council and the Commission thereof. On that basis, the Union should notify the depositary accordingly. (11) Member States should inform the Commission of the Central Authorities designated in accordance with Article 4(3) of the Convention and should notify the Commission of the information concerning laws, procedures and services referred to in Article 57 of the Convention. The Commission should forward that information to the Permanent Bureau of the Hague Conference on Private International Law (the Permanent Bureau) at the time when the Union deposits its instrument of approval, as required by the Convention. (12) When notifying the Commission of the relevant information on their Central Authorities and on their laws, procedures and services, Member States should use the Country Profile Form recommended and published by the Hague Conference on Private International Law, if possible, in electronic format. (13) A Member State that subsequently needs to modify the information on its Central Authority or on its laws, procedures and services should inform the Permanent Bureau thereof directly and at the same time notify the Commission of the change. (14) In accordance with Article 3 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom and Ireland are taking part in the adoption and application of this Decision. (15) In accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) is hereby approved on behalf of the European Union. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Union, the instrument referred to in Article 58(2) of the Convention. Article 3 When depositing the instrument referred to in Article 58(2) of the Convention, the Union shall make the declaration of competence pursuant to Article 59(3) of the Convention. The text of that declaration is attached as part A of Annex I to this Decision. Article 4 1. When depositing the instrument referred to in Article 58(2) of the Convention, the Union shall declare, pursuant to Article 2(3) of the Convention, that it will extend the application of Chapters II and III of the Convention to spousal support. The text of that declaration is attached as part B of Annex I to this Decision. 2. When depositing the instrument referred to in Article 58(2) of the Convention, the Union shall make the unilateral declaration the text of which is attached as Annex IV to this Decision. Article 5 When depositing the instrument referred to in Article 58(2) of the Convention, the Union shall make the reservation provided for in Article 44(3) of the Convention concerning the Member States that object to the use of either English or French in communications between Central Authorities. The text of that reservation is attached as Annex II to this Decision. Article 6 When depositing the instrument referred to in Article 58(2) of the Convention, the Union shall make the declarations provided for in point (g) of Article 11(1) of the Convention concerning the information or documents required by the Member States and in Article 44(1) of the Convention concerning the languages accepted by the Member States other than their official languages, and the declaration provided for in Article 44(2) of the Convention. The text of those declarations is attached as Annex III to this Decision. Article 7 1. Member States shall notify the Commission, no later than 10 December 2012, of: (a) the contact details of the Central Authorities designated in accordance with Article 4(3) of the Convention; and (b) the information concerning laws, procedures and services referred to in Article 57 of the Convention. 2. When forwarding the information set out in paragraph 1 to the Commission, Member States shall use the Country Profile Form recommended and published by the Hague Conference on Private International Law, if possible, in electronic format. 3. The Commission shall forward the individual Country Profile Forms completed by the Member States to the Permanent Bureau of the Hague Conference on Private International Law (the Permanent Bureau) at the time when the Union deposits the instrument referred to in Article 58(2) of the Convention. Article 8 A Member State that wishes to withdraw the reservation regarding it set out in Annex II or to modify or withdraw the declaration regarding it set out in Annex III or to add a declaration regarding it in Annex III shall inform the Council and the Commission of the desired withdrawal, modification or addition. The Union shall subsequently notify the depositary accordingly pursuant to Article 63(2) of the Convention. Article 9 A Member State that wishes to modify the information given in its Country Profile Form after the initial forwarding of that form by the Commission shall inform the Permanent Bureau directly thereof or shall make the necessary change directly, if the electronic format of the Country Profile Form is being used. It shall inform the Commission at the same time. Article 10 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 9 June 2011. For the Council The President PINTÃ R S. (1) Opinion delivered on 11 February 2010 (OJ C 341 E, 16.12.2010, p. 98). (2) OJ L 7, 10.1.2009, p. 1. (3) OJ L 93, 7.4.2011, p. 9. ANNEX I European Union declarations at the time of the approval of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) in accordance with Article 63 thereof A. DECLARATION REFERRED TO IN ARTICLE 59(3) OF THE CONVENTION CONCERNING THE COMPETENCE OF THE EUROPEAN UNION OVER THE MATTERS GOVERNED BY THE CONVENTION 1. The European Union declares that it exercises competence over all the matters governed by the Convention. The Member States shall be bound by the Convention by virtue of its approval by the European Union. 2. The current Members of the European Union are the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand-Duchy of Luxembourg, the Republic of Hungary, Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. 3. However, this declaration does not apply to the Kingdom of Denmark, in accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union. 4. This declaration is not applicable to territories of the Member States to which the Treaty on the Functioning of the European Union does not apply (see Article 355 of that Treaty) and is without prejudice to such acts or positions as may be adopted pursuant to the Convention by the Member States concerned on behalf of and in the interests of those territories. 5. The application of the Convention in cooperation between Central Authorities will be the responsibility of the Central Authorities of each individual Member State of the European Union. Accordingly, whenever a Central Authority of a Contracting State needs to contact a Central Authority of a Member State of the European Union it should contact the Central Authority concerned directly. The Member States of the European Union, if they deem it appropriate, will also attend all the Special Commissions likely to be tasked with following up the application of the Convention. B. DECLARATION REFERRED TO IN ARTICLE 2(3) OF THE CONVENTION The European Union declares that it will extend the application of Chapters II and III of the Convention to spousal support. ANNEX II European Union reservation at the time of the approval of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) in accordance with Article 62 thereof The European Union makes the following reservation provided for in Article 44(3) of the Convention: The Czech Republic, the Republic of Estonia, the Hellenic Republic, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Kingdom of the Netherlands, the Republic of Poland, the Slovak Republic, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland object to the use of French in communications between Central Authorities. ANNEX III European Union declarations at the time of the approval of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) in accordance with Article 63 thereof 1. DECLARATION REFERRED TO IN POINT (g) OF ARTICLE 11(1) OF THE CONVENTION The European Union declares that, in the Member States listed below, an application other than an application under Article 10(1)(a) and (2)(a) of the Convention shall include the information or documents specified for each of the listed Member States: The Kingdom of Belgium:  For applications under Article 10(1)(e) and (f) and (2)(b) and (c), the complete text of the decision or the decisions in certified copy or copies. The Czech Republic:  The power of attorney granted to the Central Authority by the applicant pursuant to Article 42. The Federal Republic of Germany:  The creditors nationality, profession or occupation and, where appropriate, his legal representatives name and address.  The debtors nationality, profession or occupation, inasmuch as they are known to the creditor.  In the case of an application by a public law service provider asserting transferred-right maintenance claims, the name and contact data of the person whose claim has been transferred.  In the case of indexation of an enforceable claim, the method of calculating the indexation and, in the event of an obligation to pay legal interest, the legal interest rate and the starting date for the mandatory interest. The Republic of Latvia:  The application includes the applicants personal code (if assigned in the Republic of Latvia) or identification number, if assigned; the respondents personal code (if assigned in the Republic of Latvia) or identification number, if assigned; the personal codes (if assigned in the Republic of Latvia) or identification numbers, if assigned, of all the persons for whom maintenance is sought.  Applications referred to in Article 10(1)(a), (b), (d) and (f) and 2(a) and (c) of the Convention which do not concern child support (within the meaning of Article 15 of the Convention) are accompanied by a document showing the extent to which the applicant received free legal assistance in the State of origin, containing information on the type and amount of legal assistance already called upon and indicating what further legal assistance will be needed. The Republic of Poland: I. Application under Article 10(1)(b) 1. An application for enforcement of a decision should contain the name of the court which issued the judgment, the date of the judgment and the forename and surname of the parties to the proceedings. 2. The following documents should be enclosed:  original of the enforceable title (certified copy of the judgment together with the order for its enforcement),  detailed list of arrears,  details of the bank account to which the enforced amounts should be transferred,  copy of the application together with annexes,  translation of all documents into Polish by a (professional) sworn translator. 3. The application, grounds for the application, list of arrears and information on the financial situation of the debtor must be signed personally by the creditor(s) or, in the case of minors, by their legal representative. 4. Where the creditor is not in possession of the original of the enforceable title, the reason must be stated in the application (e.g. document lost or destroyed, or enforceable title not established by the court). 5. In the event of loss of the enforceable title, an application for a further establishment of the enforceable title to replace the one lost should be enclosed. II. Applications under Article 10(1)(c) and (d) 1. An application for the establishment of a decision awarding child support should contain an indication of the monthly amount requested in the title as child support for each creditor. 2. The application and grounds for the application must be signed personally by the creditor(s) or, in the case of minors, by their legal representative. 3. In the grounds for an application for establishment of a decision, it is necessary to state all facts justifying the request, and in particular to supply information concerning: (a) the relationship between the creditor and debtor: child (child from a marriage/child formally recognised by the debtor/paternity of the child established by court proceedings), other relative, spouse, former spouse, related; (b) information regarding the financial situation of the creditor should contain data concerning:  the age, health and level of education of the creditor,  the monthly outgoings of the creditor (food, clothes, personal hygiene, prevention, medicine, rehabilitation, training, leisure, exceptional expenditure, etc.),  (where child support is requested for more than one entitled person  the above data should be supplied for each of these persons),  education of the parent taking care of the under-age creditor, their acquired profession and their actual profession,  sources and amount of monthly income of the parent taking care of the creditor,  monthly outgoings of the parent caring for the under-age creditor for the maintenance of himself/herself and others, in addition to the creditor, dependent on him/her for support; (c) information on the financial situation of the debtor should also contain data on the education of the debtor, their acquired profession and their actual profession. 4. It should be indicated which of the facts described in the grounds are to be stated in the taking of evidence (e.g. reading the document at the hearing, hearing the witness(es), hearing the creditor or his/her legal representative, hearing the debtor, etc.). 5. It is necessary to indicate each piece of evidence required and all information necessary to enable the court to take such evidence. 6. Documents should be written and attached to the application in the original or in the form of certified copies; documents drawn up in a foreign language should be accompanied by a certified translation into Polish. 7. Witnesses: the first name, surname and address of each witness should be included. III. Application provided for in Article 10(1)(e) and (f) 1. An application for modification of a decision awarding maintenance must include: (a) the name of the court issuing the judgment, the date of the judgment and the first name and surname of the parties to the proceedings; (b) an indication of the monthly amount of maintenance claimed on behalf of each creditor instead of the maintenance previously awarded. 2. The reasons given in the application should set out the change in circumstances justifying the claim for a change to the amount of maintenance. 3. The application and grounds for the application must be signed personally by the creditor(s) or, in the case of minors, by their legal representative. 4. It should be indicated which of the facts described in the grounds are to be stated in the taking of evidence (e.g. reading the document at the hearing, hearing the witness(es), hearing the creditor or his/her legal representative, hearing the debtor, etc.). 5. It is necessary to indicate each piece of evidence requested and all information necessary to enable the court to take such evidence. 6. Documents should be written and attached to the application in the original or in the form of certified copies; documents drawn up in a foreign language should be accompanied by a certified translation into Polish. 7. Witnesses: the first name, surname and address of each witness should be included. IV. Application provided for in Article 10(2)(b) and (c) 1. An application for modification of a decision awarding maintenance must include: (a) the name of the court issuing the judgment, the date of the judgment and the first name and surname of the parties to the proceedings; (b) an indication of the monthly amount of maintenance claimed on behalf of each creditor instead of the maintenance previously awarded. 2. The reasons given in the application should set out the change in circumstances justifying the claim for a change to the amount of maintenance. 3. The application and grounds for the application must be signed personally by the debtor. 4. It should be indicated which of the facts described in the grounds are to be stated in the taking of evidence (e.g. reading the document at the hearing, hearing the witness(es), hearing the creditor or his/her legal representative, hearing the debtor, etc.). 5. It is necessary to indicate each piece of evidence requested and all information necessary to enable the court to take such evidence. 6. Documents should be written and attached to the application in the original or in the form of certified copies; documents drawn up in a foreign language should be accompanied by a certified translation into Polish. 7. Witnesses: the first name, surname and address of each witness should be included. The Slovak Republic:  Information about the nationality of all the parties involved. The United Kingdom of Great Britain and Northern Ireland: Application under Article 10(1)(b) England and Wales Original and/or certified copy of decision; Certificate of enforceability; Statement of Arrears; Document stating that the debtor appeared at the original hearing and if not, document attesting that debtor had been notified and served of those proceedings or that he was notified of the original decision and was given opportunity to defend or appeal; Statement as to whereabouts of debtor  residential and employment; Statement as to identification of debtor; Photograph of debtor, if available; Document indicating the extent that the applicant has benefited from free legal aid; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable. Certified copy order or other instrument evidencing the dissolution of the marriage or other relationship, if applicable. Scotland Original and/or certified copy of decision; Certificate of enforceability; Statement of Arrears; Document stating that the debtor appeared at the original hearing and if not, document attesting that debtor had been notified of those proceedings or that he was notified of the original decision and was given opportunity to appeal; Statement as to whereabouts of debtor; Statement as to identification of debtor; Photograph of debtor, if available; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable. Northern Ireland Original and/or certified copy of decision; Certificate of enforceability; Statement of Arrears; Document stating that the debtor appeared at the original hearing and if not, document attesting that debtor had been notified of those proceedings or that he was notified of the original decision and was given opportunity to appeal; Statement as to whereabouts of debtor  residential and employment; Statement as to identification of debtor; Photograph of debtor, if available; Document indicating the extent that the applicant has benefited from free legal aid; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable. Application under Article 10(1)(c) England and Wales Documents relevant to financial situation  income/outgoings/assets; Statement as to whereabouts of defendant  residential and employment; Statement as to identification of defendant; Photograph of defendant, if available; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable; Certified copy order or other instrument evidencing the dissolution of the marriage or other relationship, if applicable. Copy of any relevant court orders; Legal aid application; Document proving parentage if applicable; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Scotland Documents relevant to financial situation  income/outgoings/assets; Statement as to whereabouts of defendant; Statement as to identification of defendant; Photograph of defendant, if available; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable; Legal aid application; Document proving parentage if applicable. Northern Ireland Documents relevant to financial situation  income/outgoings/assets; Statement as to whereabouts of defendant  residential and employment; Statement as to identification of defendant; Photograph of defendant, if available; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable; Certified copy of Decree Nisi (interim divorce certificate) if applicable; Copy of any relevant court orders; Legal aid application; Document proving parentage if applicable; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Application under Article 10(1)(d) England and Wales Certified copy of decision relevant to Article 20 or Article 22(b) or (e) together with documents relevant to the making of that decision; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation  income/outgoings/assets; Statement as to whereabouts  residential and employment of defendant; Statement as to identification of defendant; Photograph of defendant, if available; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable; Certified copy of order or other instrument evidencing the dissolution of the marriage or other relationship, if applicable. Copy of any relevant court orders; Document proving parentage if applicable; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Scotland As at Article 10(1)(c) above. Northern Ireland Certified copy of decision relevant to Article 20 or 22(b) or (e) together with documents relevant to the making of that decision; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation  income/outgoings/assets; Statement as to whereabouts  residential and employment of defendant; Statement as to identification of defendant; Photograph of defendant, if available; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Certified copy of Marriage Certificate if applicable; Certified copy of Decree Nisi (interim divorce certificate) if applicable; Copy of any relevant court orders; Document proving parentage if applicable; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Application under Article 10(1)(e) England and Wales Copy of decision to be modified; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Legal aid application; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Written statement that both parties appeared in the proceedings and if only the applicant appeared the original or certified copy of the document establishing proof of service of the notice of the proceedings on the other party. Scotland Copy of decision to be modified; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Legal aid application; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation. Northern Ireland Copy of decision to be modified; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Legal aid application; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Application under Article 10(1)(f) England and Wales Original and/or certified copy of decision to be modified; Document stating that the debtor appeared at the original hearing and if not, document attesting that debtor had been notified of those proceedings or that he was notified of the original decision and was given opportunity to appeal; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Certificate of enforceability; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Certified copy of Marriage Certificate if applicable; Certified copy of order or other instrument evidencing the dissolution of the marriage or other relationship, if applicable; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Statement as to whereabouts of debtor  residential and employment; Statement as to identification of debtor; Photograph of debtor, if available; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Written statement that both parties appeared in the proceedings and if only the applicant appeared the original or certified copy of the document establishing proof of service of the notice of the proceedings on the other party. Scotland Original and/or certified copy of decision to be modified; Document attesting that debtor had been notified of those proceedings or that he was notified of the original decision and was given opportunity to appeal; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Certificate of enforceability; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Documents relevant to marital status of applicant/defendant, if applicable; Statement as to whereabouts of debtor; Statement as to identification of debtor; Photograph of debtor, if available. Northern Ireland Original and/or certified copy of decision to be modified; Document stating that the debtor appeared at the original hearing and if not, document attesting that debtor had been notified of those proceedings or that he was notified of the original decision and was given opportunity to appeal; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Certificate of enforceability; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Certified copy of Marriage Certificate if applicable; Certified copy of Decree Nisi (interim divorce certificate) if applicable; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Statement as to whereabouts of debtor  residential and employment; Statement as to identification of debtor; Photograph of debtor, if available; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Application under Article 10(2)(b) England and Wales Copy of decision to be modified; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Legal aid application; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Scotland Copy of decision to be modified; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Legal aid application; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation. Northern Ireland Copy of decision to be modified; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Legal aid application; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Application under Article 10(2)(c) England and Wales Original and/or certified copy of decision to be modified; Certificate of enforceability; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Certified copy of Marriage Certificate if applicable; Certified copy order or other instrument evidencing the dissolution of the marriage or other relationship if applicable; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Statement as to whereabouts of creditor  residential and employment; Statement as to identification of creditor; Photograph of creditor, if available; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. Scotland Original and/or certified copy of decision to be modified; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Certificate from school/college if applicable; Documents relevant to change in applicants financial situation; Statement as to whereabouts of creditor; Statement as to identification of creditor; Photograph of creditor, if available. Northern Ireland Original and/or certified copy of decision to be modified; Certificate of enforceability; Document indicating the extent that the applicant has benefited from free legal aid; Documents relevant to financial situation of applicant/defendant  income/outgoings/assets; Certified copy of Birth or Adoption Certificate of child(ren) if applicable; Certificate from school/college if applicable; Documents relevant to change in child(ren)s situation; Certified copy of Marriage Certificate if applicable; Certified copy of Decree Nisi (interim divorce certificate) if applicable; Documents relevant to marital status of applicant/defendant, if applicable; Copy of any relevant court orders; Statement as to whereabouts of creditor  residential and employment; Statement as to identification of creditor; Photograph of creditor, if available; Any other specified documents under Articles 16(3), 25(1)(a), (b) and (d) and (3)(b) and 30(3) if relevant. General For applications under Article 10, including Articles 10(1)(a) and 10(2)(a), the England and Wales Central Authority would be grateful to receive three copies of each document, accompanied by translations into English (if necessary). For applications under Article 10, including Articles 10(1)(a) and 10(2)(a), the Northern Ireland Central Authority would be grateful to receive three copies of each document, accompanied by translations into English. 2. DECLARATION REFERRED TO IN ARTICLE 44(1) OF THE CONVENTION The European Union declares that the Member States listed below accept applications and related documents translated into, in addition to their official language, the languages specified for each of the listed Member States: The Czech Republic: Slovak The Republic of Estonia: English The Republic of Lithuania: English The Slovak Republic: Czech 3. DECLARATION REFERRED TO IN ARTICLE 44(2) OF THE CONVENTION The European Union declares that in the Kingdom of Belgium documents shall be drawn up in or translated into French, Dutch or German depending on the part of the Belgian territory in which the documents are to be submitted. Information on which language is to be used in any given part of the Belgian territory can be found in the Manual of receiving agencies under Regulation (EC) No 1393/2007 of the European Parliament and of the Council of 13 November 2007 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (service of documents). This Manual can be accessed on the website of http://ec.europa.eu/justice_home/judicialatlascivil/html/index_en.htm Click on: Serving documents (Regulation 1393/2007)/Documents/Manual/Belgium/Geographical areas of competence (pp. 42 et seq.). or go directly to the following address: http://ec.europa.eu/justice_home/judicialatlascivil/html/pdf/manual_sd_bel.pdf and click on Geographical areas of competence (pp. 42 et seq.). ANNEX IV Unilateral declaration by the European Union at the time of the approval of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance The European Union makes the following unilateral declaration: The European Union wishes to underline the great importance it attaches to the 2007 Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance. The Union recognises that extending the application of the Convention to all maintenance obligations arising from a family relationship, parentage, marriage or affinity is likely to increase considerably its effectiveness, allowing all maintenance creditors to benefit from the system of administrative cooperation established by the Convention. It is in this spirit that the European Union intends to extend the application of Chapters II and III of the Convention to spousal support when the Convention enters into force with regard to the Union. Furthermore, the European Union undertakes, within 7 years, in the light of experience acquired and possible declarations of extension made by other Contracting States, to examine the possibility of extending the application of the Convention as a whole to all maintenance obligations arising from a family relationship, parentage, marriage or affinity..